As filed with the Securities and Exchange Commission onNovember 30,2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EXOBOX TECHNOLOGIES CORP. (Name of Small Business Issuer in its Charter) NEVADA 7372 88-0456274 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification No.) 6303 BEVERLY HILL, SUITE210, HOUSTON, TEXAS77057-6501 (713)781-6173 (Address and Telephone Number of Principal Executive Offices) RobertB.Dillon 6303 BEVERLY HILL, SUITE210, HOUSTON, TEXAS77057-6501 (713)781-6173 (Name, Address and Telephone Number of Agent for Service) With copies of all communications to Thomas C. Pritchard Brewer & Pritchard Three Riverway, 18th Floor Houston, Texas 77056 (713) 209-2911 Telephone (713) 659-5302 Facsimile Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to rule 434, please check the following box. o The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. CALCULATION OF REGISTRATION FEE CHART Title of each Class of Security being registered Amount to be Registered (1) Proposed Maximum Offering Price Per Security (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock Underlying Warrants 4,342,500 $ 0.20 $ 868,500 $ 26.66 Common Stock Underlying Warrants 50,000 $ 0.20 $ 10,000 $ 0.31 Common Stock 157,500 $ 0.20 $ 31,500 $ 0.96 Total 4,550,000 $ 0.20 $ 910,000 $ 27.93 (2) (1) Pursuant to Rule 416, there are also being registered such additional shares as may be issued as a result of stock splits, stock dividends or similar transactions. (2) Previously paid in connection with the Form SB-2 filed on November 13, 2007.Estimated solely for the purpose of calculating the registration fee. Estimated pursuant to Rule 457(c) under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The fee for the common stock was based on the last sale price of the common stock reported on the Over-the-Counter Market on November 12, 2007. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, , 2007 EXOBOX TECHNOLOGIES CORP. 4,550,000 Shares of Common Stock This prospectus covers the resale of 4,550,000 shares of common stock of Exobox Technologies Corp., of which 4,392,500 shares underlying outstanding warrants and 157,500 shares that are issued and outstanding.We are not selling any shares of common stock in this offering and therefore will not receive any of the proceeds from this offering.We will, however, receive gross proceeds of approximately $894,500 if all of the warrants are exercised.We expect to use these proceeds, if any, for general corporate purposes. We will bear the cost relating to the registration of the resale of the common stock offered by this prospectus Our shares of common stock trade on the over-the-counter market under the stock symbol “EXBX.” The last sale price of the common stock on November 23, 2007was $0.24 per share. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment.You should read this prospectus in its entirety and carefully consider the risk factors beginning on page 3 of this prospectus and the financial data and related notes incorporated by reference before deciding to invest in the shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus , 2007 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 7 USE OF PROCEEDS 7 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 7 BUSINESS 9 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 SELLING STOCKHOLDERS 20 PLAN OF DISTRIBUTION 24 DESCRIPTION OF SECURITIES 26 LEGAL MATTERS 28 CONSOLIDATED FINANCIAL STATEMENTS 28 EXPERTS 28 WHERE YOU CAN FIND MORE INFORMATION 28 i Table of Contents SOURCES OF MARKET AND INDUSTRY DATA This prospectus includes market share and industry data and forecasts that we have obtained from internal company surveys, market research, consultant surveys, publicly available information and industry publications and surveys. These reports and the other third-party reports, surveys and publications we refer to in this prospectus generally state that the information contained therein has been obtained from sources believed to be reliable, but there can be no assurance as to the accuracy and completeness of such information. We have not independently verified any of the data from third-party sources nor have we ascertained the underlying economic assumptions relied upon therein. Similarly, internal company surveys and reports, and market research, which we believe to be reliable based upon management’s knowledge of the industry, have not been verified by any independent sources. In addition, we do not know what assumptions regarding general economic growth were used in preparing the forecasts cited in this prospectus. Except where otherwise noted, statements as to our position relative to our competitors or as to market share refer to the most recent available data. USE OF TRADEMARKS AND TRADE NAMES This prospectus contains trademarks and trade names of other companies. All trademarks and trade names appearing in this prospectus are the property of their respective holders. ii Table of Contents PROSPECTUS SUMMARY Our Business Exobox was established as a network security development company to capitalize upon the growing need in the computer market for a reliable, efficient, effective and proactive network security system capable of protecting computers from the menace of cyber threats such as trojans, worms, viruses, spy ware and identity theft. Over the last three years, we have developed two proprietary, patent-protected software technologies that we believe meets this need by providing computers such protection without affecting workflow or requiring a continuously updated database of known viruses. Our proprietary approach to network security presents a different approach from the largely “reactive” network security software currently available from others. We believe our technology offers an effective solution to stop cyber threats. Further, it eliminates the need for CRC (cyclic redundancy checking) and viral database to drive retroactive file scanning. Our goal is to develop enterprise and home user endpoint security products. With our Secure User Zone (“SUZ”) technology White Paper and Software Requirements and Development Documentation completed we believe that we are positioned to develop an advanced computer security system. Our mission is to become a leading developer of licensed digital security technologies for a broad range of security-sensitive networks, devices, and other applications. We have developed two proprietary, patent-protected software technologies that we believe meets this need in a proactive way, providing protection without affecting workflow or requiring a continuously updated database of known viruses. Compared to other technologies, we believe ours represents a paradigm shift from the “reactive” network security software currently available in the market. We believe our SUZ technology is a solution that can stop cyber threats while eliminating the need for CRCand viral database drive retroactive file scanning. Our business plan is to develop product lines from our technology to provide complete and effective security for all servers and computers using our products. Business Strategy Our business model seeks to enhance computer security by promoting software that eliminates the threat of viruses, trojans, worms, host system compromises (e.g., rootkits), spyware and the proliferation of identity theft. We have patented a proprietary system that we believe protects computers and networks without interfering with performance, requiring periodic database updates or necessitating staff training. We believe that the global market for such software is growing as more businesses and consumers search for a proactive, effective solution to Internet viruses and other menaces that threaten to derail both the home user and computer networks. We intend to utilize an efficient approach to marketing and delivering SUZ enterprise and home user products without incurring many of the expenses of traditional software companies. With the business-to-business licensing model we plan to implement, we intend to identify key providers in certain industries, geographic territories and market segments - including Internet service providers, banks and financial institutions, government agencies, software makers, computer hardware manufacturers, home pc users, business pc users, educational institutions, and e-commerce companies - and license the software for use by those institutions. We perceive that this model will eliminate expenses for inventory control, distribution, end user tech support and payroll, thereby making us a lean, efficient company focused on quickly bringing to market the most effective products to secure the Internet. In order to implement our business strategy, we have been interviewing and consulting with national and local technical leaders, two of whom have tentatively agreed to join Exobox as employees upon appropriate funding. These industry leaders have assisted us in assessing (i) industry developments, (ii) relevant financial and technical considerations related to product development, (iii) technical personnel availability and (iv) outside expert industry advice. They also have helped us design our Product Coding & Development Program to be accomplished with in-house personnel, assisted by limited outsourcing of specific tasks to appropriate, domestic third party experts. We believe that this direction allows the Company to insure appropriate product quality, security and control and begin the product building phase immediately upon receipt of a minimum financing of $500,000. We believe that we will need approximately $10 million to operate the Company over the next two years and launch our initial product line. These funds will be used in large part to lease new facilities required to complete in-house product development and market introduction, hire needed coding and operating personnel, begin coding and development of the first six products in our initial product line, develop our product quality assurance (Alpha testing) program, initiate our pre-release product Beta testing and introduce the first phase of our product marketing plan. To achieve our funding goals, we have entered into promising negotiations with several prospective investors. However, it seems these sources are waiting for Exobox to post on the OTCBB (“Bulletin Board”) or demonstrate some additional “movement” towards product coding, before commitment of significant funds. Any failure to obtain such financing could force us to abandon or curtail our operations.There is no assurance that we can meet the requirements required by these prospective investors or to raise additional capital fromexternal sources, the failure of which could cause us to sell assets or curtailoperations.We have no credit facilities in place or commitments to provide any financing and we have historically relied on best efforts debt and equity funding. Intellectual Property We have filed twenty patent application and fifteen trademark application protecting our intellectual property.We attempt to protect our software technology by relying on a combination of copyright, patent, trade secret and trademark laws, restrictions on disclosure and other methods. In particular, we have a number of registered trademarks and currently hold patents in the United States, as well as patent holdings in other countries, relating to our technology and trade names. We have regularly filed other applications for patents and trademarks in order to protect proprietary intellectual property that we believe is important to our business. Principal Office We were incorporated in the State of Nevada in 1999 and changed our name to Exobox Technologies Corp. in September 2005. Our principal executive office is located at 6303 BeverlyHill, Suite210, Houston, Texas77057. Our telephone number is (713)781-6173, our facsimile number is (713)781-6175 and our website address iswww.exobox.com. 1 Table of Contents The Offering Securities Offered The selling stockholders are offering a total of 4,550,000 shares of common stock, of which 4,392,500 shares are issuable upon exercise of warrants and 157,500 shares are outstanding. Common stock outstanding before the Offering As of November 24, 2007, we had 363,143,203shares of common stock outstanding Shares of common stock in Public Float 121,637,097 shares of common stock Risk Factors The securities offered hereby involve a high degree of risk.See “Risk Factors”. Over-the-counter symbol EXBX Summary Financial Data The following summary of our financial information has been derived from our audited consolidated financial statements for the year ended July 31, 2007 and July 31, 2006. As of and for the Year Ended July 31, 2007 2006 Statement of Operations Data: Revenue $ $ Net loss (3,668,877 ) (2,488,331 ) Net Loss per share (0.11 ) (0.23 ) Balance Sheet Data: Total Assets 105,050 209,076 Total Current Liabilities 3,767,304 393,453 Total Long Term Obligations Total stockholders’ equity (deficit) (3,662,254 ) (184,377 ) 2 Table of Contents RISK FACTORS The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in our Company. You should carefully consider the following risk factors and other information in this Prospectus before deciding to become a holder of our common stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. Our business is subject to many risk factors, including the following (references to “our,” “we,” and words of similar meaning in these Risk Factors refer to the Company). We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have incurred annual operating losses since our inception. As a result, at July 31, 2007, we had an accumulated deficit of $6,489,749.We had no gross revenues for the year ended July 31, 2007, and a loss fromoperations of $3,548,563. As we pursue our business plan, we expect ouroperating expenses to increase significantly, especially in the areas of salesand marketing. As a result we expect continued losses infiscal 2008 and thereafter. We will not be able to continue our business operations unless we raise additional financing. We are a development stage company and as such have generated no revenues or profits to date.Our success will depend on the ability to attract external financing for our working capital needs and to develop our patent rights in connection with our software solutions.As of the date hereof, we do not have sufficient funding to satisfy our working capital needs or to develop our products and, the failure to obtain sufficient funding, will preclude us from conducting meaningful business operations. We have historically financed our operations through best efforts private equityand debt financings. We do not have any commitments for equity or debt funding at thistime, and additional funding may not be available to us on favorable terms, ifat all. We may not be able to meet our current and future liabilities and remain in operation until we receive additional capital. As of July 31, 2007, we have current assets of $22,363 and current liabilities of $3,767,304, of which $2,025,042 is for a derivative liability and $105,000 is a convertible note payable.In connection with the Manillo Settlement, the $105,000 convertible note has been replaced with a long term note with an original principal amount of $500,000. Additionally, as a result of the Manillo Settlement, in which the Series C Preferred Stock was returned to us, the derivative liability of $2,025,042 has been reversed in the quarter endedOctober 31, 2007 and isno longer reflected on our balance sheet as of that date.Our current liquidity position only allows us to meet nominal working capital needs.We will need $750,000 to meet our working capital needs through fiscal 2008.Any failure to obtain such financing could force us to abandon or curtail our operations. We will need to raise additional funds to fund product development. Our cash does not afford us adequate liquidity to fund out product development.In order to fund our product development, including marketing and testing, we will need to raise at least an additional $10,000,000, Moreover, we anticipate that we willneed additional capital in excess of $10,000,000 million to continue to fund and expand our businessoperations. There is no assurance that we can raise additional capital fromexternal sources, the failure of which could cause us to sell assets or curtailoperations. Ours auditor has substantial doubts as to our ability to continue as a going concern. Our auditor's report on our July 31, 2007 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business.Because we do not have sufficient capital, we may be required to suspend or cease the implementation of our business plans within 12 months. Because we have been issued an opinion by our auditors that substantial doubt exists as to whether we can continue as a going concern it may be more difficult for us to attract investors.Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. Additional capital may dilute current stockholders. In order to provide capital for the operation of our business we may enter intoadditional financing arrangements. These arrangements may involve the issuanceof new common stock, preferred stock that is convertible into common stock, debtsecurities that are convertible into common stock or warrants for the purchaseof common stock. Any of these items could result in a material increase in thenumber of shares of common stock outstanding which would in turn result in adilution of the ownership interest of existing common shareholders. In addition,these new securities could contain provisions, such as priorities ondistributions and voting rights, which could affect the value of our existingcommon stock. 3 Table of Contents The market price of our common stock is very volatile and the value of your investment may be subject to sudden decreases. The trading price for our common stock has been, and we expect it to continue tobe, volatile. For example, the price of our stock has fluctuatedbetween $22.00 per share and $0.15 per share since January 1, 2006. The price atwhich our common stock trades depends upon a number of factors, including ourhistorical and anticipated operating results, and general market and economicconditions, which are beyond our control.
